DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
CORRECTED EXAMINER'S COMMENTS
This is pursuant to the NOA filed on 07/26/2022 to correct an inadvertent error to initialize and submit the IDS filed on o4/07/2022 which has now been initialized and submitted herewith and it does not affect the NOA mailed on 07/26/2022.

EXAMINER'S COMMENTS
Claims 1-3, 7-12, 15-16, 20-23, 25-28 are pending. The amendment filed on 04/07/2022 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn/Claim Rejections - 35 USC § 103
Claims 1-3, 15, 25-26 rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Broedel (US 20090148894 A1, filed March 10, 2008, previously cited) in view of Foti (Thesis, 1-180, 2008 previously cited)), Roks (US 20050142130 A1 previously cited)), Dhanabal (WO03078648) is withdrawn. Applicants arguments filed on 04/07/2022 are persuasive.
Claims 1, 7 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Broedel (US 20090148894 A1, filed March 10, 2008) in view of Foti (Thesis, 1-180, 2008), Roks (US 20050142130 A1 IDS), Dhanabal (WO03078648) as applied to claim 1-3, 15, 25-28 above, and further in view of Rosen (US20030171267) is withdrawn. Applicants arguments filed on 04/07/2022 are persuasive.
 Claims 1, 8 rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Broedel (US 20090148894 A1, filed March 10, 2008) in view of Foti (Thesis, 1-180, 2008), Roks (US 20050142130 A1 IDS), Dhanabal (WO03078648) as applied to claim 1-3, 15, 25-28 above, and further in view of Flotte, (Human Gene Therapy, 18: 245-258, 2007, IDS) is withdrawn. Applicants arguments filed on 04/07/2022 are persuasive.
Claims 1, 9 rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Broedel (US 20090148894 A1, filed March 10, 2008) in view of Foti (Thesis, 1-180, 2008), Roks (US 20050142130 A1 IDS), Dhanabal (WO03078648) as applied to claim 1-3, 15, 25-28 above, and further in view of Multhoff (Methods 43 (2007) 229-237) is withdrawn. Applicants arguments filed on 04/07/2022 are persuasive.
Claims 1, 10-12 rejected under pre-AlA 35 U.S,C. 103(a) as being unpatentable over Broedel (US 20090148894 A1, filed March 10, 2008) in view of Foti (Thesis, 1-180, 2008), Roks (US 20050142130 A1 IDS), Dhanabal (WO03078648) as applied to claim 1-3, 15, 25-28 above, and further in view of Weis [WO2008/000445, published (03.01.2008) IDS] is withdrawn. Applicants arguments filed on 04/07/2022 are persuasive.
The title has been changed to - Small Angiotensin Peptide Expression System in Mammalian Cells-
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Greenwald on 015/2022.
The application has been amended as follows: 
In the claims
Claims 11, 16, 20-23, 25, 27 are canceled.
The following claims have been re-written as follows:
1.	An adeno-associated virus (AAV) vector for transferring a small peptide coding sequence to a first cell for expression of the small peptide within the first cell and delivery of the small peptide to surrounding cells in a tissue, wherein the tissue is a retinal tissue, the AAV vector comprising: 
(i) a secretory signal sequence encoding a secretory signal peptide, wherein the secretory signal sequence consists of SEQ ID NO: 4; 
(ii) a sequence encoding a carrier protein; 
(iii) a sequence encoding a cleavage site; and 
(iv) a sequence encoding a small peptide less than 50 amino acids in length, wherein said small peptide is Angiotensin (Ang)1-7, 
wherein the secretory signal sequence, the sequence encoding the carrier protein and the sequence encoding the cleavage site are operatively associated with the sequence encoding the small peptide, and
further wherein the AAV vector provides continuous secretion of the small peptide to cells distant from the first cell.  
3.	The AAV vector of claim 1, wherein the sequence encoding the cleavage site encodes a furin cleavage site. 
Conclusion
Claims 1-3, 7-10, 12, 15, 26, 28 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach or suggest the continuous secretion of Angotensin (1-7) from a first transduced cell to surrounding cells in retinal tissue, wherein the AAV vector provide continuous secretion to retinal cells distant from the first cell. The continuous secretion of the Angotensin (1-7) peptide to distant cells is achieved through the synthesis of the peptide encoded by the AAV vector in transduced retinal cells. The regulatory elements encoded in the AAV vector facilitates continuous extracellular secretion, allowing "the encoded protein to secrete extracellularly, thus exerting the biological function of the peptide not only in the cells harboring the expression system, but also on distant cells". This continuous secretion provides for the delivery of a protein payload across large distances in retinal tissue, wherein a first cell transduced with an rAAV vector subsequently serves as a depot for delivery of the payload to distant areas of the retina (see Declaration, ¶5 filed 04/07/2022.)  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632